            Case 2:18-cr-00256-JCM-VCF Document 136 Filed 03/10/20 Page 1 of 5




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar No. 13644
 3   PATRICK BURNS
     Nevada Bar No. 11779
 4   Assistant United States Attorney
     501 Las Vegas Blvd. South, Ste. 1100
 5   Las Vegas, Nevada 89101
     Phone: (702) 388-5069 / Fax: (702) 388-5087
 6   John.P.Burns@usdoj.gov

 7   Representing the United States of America

 8                          UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA
 9

10    UNITED STATES OF AMERICA,
                                                      CASE NO: 2:18-cr-00256-JCM-VCF
11                                Plaintiff,

         vs.                                              STIPULATION TO CONTINUE
12                                                          SENTENCING HEARING
      DOUGLAS HAIG,                                           [SECOND REQUEST]
13
                                  Defendant.
14
            It is hereby stipulated and agreed, by and between NICHOLAS A. TRUTANICH,
15
     United States Attorney, through PATRICK BURNS, Assistant United States Attorney, and
16
     MARC J. VICTOR, ESQ., counsel for Defendant DOUGLAS HAIG, that the sentencing
17
     hearing in the above-captioned matter, previously scheduled for March 16, 2020, at 10:00
18   a.m., be vacated and continued to April 15, 2020, or to a time convenient to the Court.
19          This Stipulation is entered into for the following reasons:

20          1.      The sentencing hearing in this case is currently set for March 16, 2020, at 10:00

     a.m.
21
            2.      Defendant Haig requires additional time to prepare for sentencing and to
22
     respond to the government’s sentencing memorandum.
23
            3.      The parties request that the deadline for responding to sentencing memoranda
24
             Case 2:18-cr-00256-JCM-VCF Document 136 Filed 03/10/20 Page 2 of 5




 1
     be set for April 1, 2020.
 2           4.     Defendant is not in custody and does not oppose this request.
 3           5.     The government does not oppose the request.

 4           6.     This is the second request for a continuance of the sentencing hearing in this

     case.
 5
             7.     This request is made in good faith and not for purposes of delay.
 6

 7
     Dated this 10th day of March, 2020
 8
                                                       NICHOLAS A. TRUTANICH
                                                       United States Attorney
 9

10          //s// Marc J. Victor                             //s// Patrick Burns
     By: _______________________                       By:____________________
11       MARC J. VICTOR, ESQ.                            PATRICK BURNS
         Counsel for Defendant DOUGLAS HAIG              Assistant United States Attorney
12

13

14

15

16

17

18

19

20

21

22

23                                              2

24
             Case 2:18-cr-00256-JCM-VCF Document 136 Filed 03/10/20 Page 3 of 5




 1

 2
                            UNITED STATES DISTRICT COURT
 3                               DISTRICT OF NEVADA
 4
      UNITED STATES OF AMERICA,
 5                               Plaintiff,
                                                      CASE NO: 2:18-cr-00256-JCM-VCF
 6       vs.

 7    DOUGLAS HAIG,

 8                               Defendant.                     FINDINGS OF FACT

 9           Based on the pending Stipulation of counsel, and good cause appearing therefore, the

10   Court finds that:

11           1.     The sentencing hearing in this case is currently set for March 16, 2020, at 10:00

     a.m.
12
             2.     Defendant Haig requires additional time to prepare for sentencing and to
13
     respond to the government’s sentencing memorandum.
14
             3.     The parties request that the deadline for responding to sentencing memoranda
15   be set for April 1, 2020.

16           4.     Defendant is not in custody and does not oppose this request.

17           5.     The government does not oppose the request.

             6.     This is the second request for a continuance of the sentencing hearing in this
18
     case.
19
             For all of the above-stated reasons, good cause warrants a continuance of the
20
     sentencing hearing date.
21                                              ORDER
22           IT IS ORDERED that the sentencing hearing in United States v. Douglas Haig, Case No.

23                                              3

24
          Case 2:18-cr-00256-JCM-VCF Document 136 Filed 03/10/20 Page 4 of 5




 1
     2:18-cr-00256-JCM-VCF, previously scheduled for March 16, 2020, at 10:00 a.m. is vacated
 2                       April 15, 2020 at 10 am All responses to sentencing memoranda must
     and continued until ______________________.
 3   be filed by___________________.
                 April 1, 2020

 4
     Dated this
           March___day of March, 2020
                   10, 2020.
 5

 6

 7                                           By: _______________________
                                                 HON. JAMES C. MAHAN
 8                                               U.S. DISTRICT COURT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23                                           4

24
          Case 2:18-cr-00256-JCM-VCF Document 136 Filed 03/10/20 Page 5 of 5




 1                                     Certificate of Service

 2         I, Patrick Burns, hereby certify that I am an employee of the United States Department

 3   of Justice, and that on this day I served a copy of the following: STIPULATION TO

 4   CONTINUE SENTENCING HEARING [SECOND REQUEST], upon counsel for all

 5   defendants appearing in this matter via the CM/ECF system, by electronically filing said

 6   document.

 7   Dated: March 10, 2020

 8
                         /s/ Patrick Burns
                         PATRICK BURNS
 9                       Assistant United States Attorney
                         District of Nevada
10

11

12

13

14

15

16

17

18

19

20

21

22

23                                            5

24
